                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TROY HELWIG,

       Plaintiff,

v.                                                               CV No. 20-52 JB/CG

CURRY COUNTY DETENTION CENTER,

       Defendant.


               ORDER GRANTING IN FORMA PAUPERIS APPLICATION

       THIS MATTER is Before the Court on Plaintiff Troy Helwig’s Motion to Proceed

In Forma Pauperis (the “Motion”), (Doc. 4). Mr. Helwig’s financial information reflects he

is unable to prepay the $400 filing fee for his prisoner civil rights complaint. The Court

will therefore grant the Motion, which reduces the fee to $350.00, and allow Mr. Helwig

to pay in installments. See 28 U.S.C. § 1915(b). Mr. Helwig must make an initial partial

payment of “20 percent of the greater of—(A) the average monthly deposits to the

prisoner’s account; or (B) the average monthly balance in the prisoner’s account for the

6-month period immediately preceding the filing of the complaint…” Id. Thereafter, Mr.

Helwig is “required to make monthly payments of 20 percent of the preceding month’s

income credited to the prisoner’s account.” 28 U.S.C. § 1915(b)(2).

       Mr. Helwig’s inmate account statement reflects he receives an average of

$258.18 per month in family gifts, and his average monthly account balance is $73.49.

(Doc. 7 at 2-3). The Court will therefore assess an initial payment of $51.64 (which is

20% of the greater figure, $258.18) pursuant to § 1915(b)(1)(A). The Court will generally

not review the merits of Mr. Helwig’s civil rights complaint unless the initial partial
payment is paid or excused. If Mr. Helwig fails to timely make the initial partial payment,

his Complaint will be dismissed without further notice.

       IT IS THEREFORE ORDERED that Mr. Helwig’s Motion for Leave to Proceed In

Forma Pauperis, (Doc. 4), is GRANTED;

       IT IS FURTHER ORDERED that by May 4, 2020, Mr. Helwig shall send the Clerk

an initial partial payment of $51.64 or show cause why the payment should be excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Mr. Helwig with

two copies of this Order, and Mr. Helwig must make the necessary arrangements to

attach one copy of this Order to the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Mr. Helwig

make monthly payments of twenty percent (20%) of the preceding month’s income

credited to his account or show cause why the designated payments should be

excused.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
